 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllied Lettercraft Co., Inc., Petitioner. Case 2-CA-17724June 4, 1982ORDER DENYING MOTION FORRULEMAKINGPursuant to Sections 102.124 and 102.146 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, a motion was filed onJanuary 15, 1982, by Allied Lettercraft Co., Inc.(herein called Allied), seeking to amend Section102.145 of the Board's rules to provide for an in-crease in the fees payable to "agent and attorneys"from $75 to $140 per hour.Allied alleges in pertinent part that $140 perhour is a reasonable fee for an attorney with theexperience and expertise of Allied's counsel. Alliedmaintains that there are no qualified attorneys regu-larly practicing in the city of New York, the site ofits operations, with sufficient expertise to defendthe unfair labor practice allegations brought againstit by the General Counsel of the Board, whocharge fees of $75 per hour. Allied claims that thereasonable rate for attorneys with the experien-ceand expertise of its attorney ranges from $100 to$200 per hour and offers to conduct a survey tosubstantiate its contentions. Finally, Allied con-tends that the reasonable fee for its attorney has ex-ceeded $75 per hour since at least 1975.The Board has considered carefully Allied'smotion and has decided that it should be denied.The Equal Access to Justice Act, 5 U.S.C. §504(b)(1)(A), provides that "attorney or agent feesshall not be awarded in excess of $75 per hour,unless the agency determines by regulation that anincrease in the cost of living or a special factor,such as the limited availability of qualified attor-neys or agents for the proceedings involved, justi-fies a higher fee." The Act was enacted on Octo-ber 21, 1980, and became effective on October 1,1981, the same date as the Board's rules herein.Since as evidenced by Allied's motion the reason-able attorney or agent fee in certain circumstancesexceeded $75 prior to the passage of the Act, Con-gress must have been aware of such circumstanceswhen it decided to set the fee at $75 per hour. Ac-cordingly, and as there appears to have been nochange in circumstances since the passage of theAct which warrants higher fees, the Board has de-cided to deny the motion for rulemaking proceed-ing to increase attorney and agent fees.It is hereby ordered that Allied's motion request-ing the Board to engage in rulemaking for the pur-pose of raising theattorney or agent fees recover-able under the Equal Access to Justice Act andSection 102.145 of the Board's rules from $75 to$140 per hour is denied.2